Exhibit 10.30

 

LOGO [g623698img01.jpg]

 

ALDEYRA THERAPEUTICS, INC.

131 HARTWELL AVENUE, SUITE 320

LEXINGTON, MA 02421

July 5, 2018

Mr. Joshua Reed

Dear Joshua,    

Aldeyra Therapeutics, Inc. (the “Company”) is pleased to offer you employment on
the following terms:

 

  1.

Position. Your title will be Chief Financial Officer and you will report to the
Company’s Chief Executive Officer, Todd C. Brady, M.D., Ph.D. This is a
full-time position. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a clear conflict of interest with the
Company. By signing this letter agreement, you confirm to the Company that you
have no contractual commitments or other legal obligations that would prohibit
you from performing your duties for the Company. The location of the position is
in Lexington, MA. Accordingly, it is required that you relocate to a location
within 60 miles radius of the Company’s offices prior to September 1, 2019.

 

  2.

Cash Compensation. The Company will pay you a starting salary at the rate of
$15,417 per pay period (twenty-four pay periods per year), payable in accordance
with the Company’s standard payroll schedule. This salary will be subject to
adjustment pursuant to the Company’s employee compensation policies in effect
from time to time. In addition, you will be eligible to be considered for an
incentive bonus for each fiscal year of the Company. The bonus (if any) will be
awarded based on objective or subjective criteria established by your supervisor
and made known to you, and approved by the Company’s Board of Directors or
Compensation Committee acting in good faith. Your target bonus will be equal to
35% of your annual base salary. Any bonus for the fiscal year in which your
employment begins will be prorated, based on the number of days you are employed
by the Company during that fiscal year. Any bonus for a fiscal year is expected
to be paid within 2.5 months after the close of that fiscal year, but only if
you are still employed by the Company at the time of payment. The determinations
of the Company’s Board of Directors or its Compensation Committee with respect
to your bonus will be final and binding, absent error.

 

  3.

Employee Benefits. As an executive employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to 4 weeks paid time off in accordance with the Company’s time off
policy, as in effect from time to time. The Company performs annual employee
evaluations and reviews, during which the potential for promotions, employee
compensation adjustments, and other employment modifications is assessed.



--------------------------------------------------------------------------------

Mr. Joshua Reed

July 5, 2018

Page 2

 

  4.

Stock Options. Subject to the approval of the Company’s Board of Directors or
its Compensation Committee, you will be granted an option to purchase 75,000
shares of the Company’s Common Stock (the “Option”). The exercise price per
share of the Option will be determined by the Board of Directors or the
Compensation Committee when the Option is granted. The Option will be subject to
the terms and conditions applicable to options granted under the Company’s 2013
Stock Plan (the “Plan”) and the applicable Stock Option Agreement. You will vest
in 25% of the Option shares after 12 months of continuous service with the
Company, and the balance will vest in equal monthly installments over the next
36 months of continuous service, as described in the applicable Stock Option
Agreement.

The Option will be subject to acceleration in connection with a change of
control, subject to the terms and conditions of the Company’s Change in Control
Plan effective as of March 28, 2017, as such plan may be amended or restated
from time to time.

 

  5.

Severance Benefits.

 

  a.

General. If you are subject to an Involuntary Termination, then you will be
entitled to the benefits described in this Section 5. However, this Section 5
will not apply unless you (i) have returned all Company property in your
possession, (ii) have resigned as a member of the Boards of Directors of the
Company and all of its subsidiaries, to the extent applicable, and (iii) have
executed a general release of all claims that you may have against the Company
or persons affiliated with the Company. The release must be materially in the
form prescribed by the Company”, a copy of which is attached hereto as Exhibit
A. You must execute and return the release on or before the date specified by
the Company in the prescribed form (the “Release Deadline”). The Release
Deadline will in no event be later than 50 days after your Separation. If you
fail to return the release on or before the Release Deadline, or if you revoke
the release, then you will not be entitled to the benefits described in this
Section 5.

 

  b.

Salary Continuation. If you are subject to an Involuntary Termination, then the
Company will continue to pay your base salary for a period of 9 months after
your Separation. Your base salary will be paid at the rate in effect at the time
of your Separation and in accordance with the Company’s standard payroll
procedures. The salary continuation payments will commence within 60 days after
your Separation and, once they commence, will include any unpaid amounts accrued
from the date of your Separation. However, if the 60-day period described in the
preceding sentence spans two calendar years, then the payments will in any event
begin in the second calendar year on the first payroll date following expiration
of any revocation period.



--------------------------------------------------------------------------------

Mr. Joshua Reed

July 5, 2018

Page 3

 

  c.

Cash Bonus. If you are subject to an Involuntary Termination, then the Company
will pay you a lump-sum in cash equal to the greater of (i) your target bonus
for the year in which the Involuntary Termination occurs or (ii) the actual
bonus paid to you with respect to the Company’s most recently completed fiscal
year. Such payment will be made within 60 days after your Separation; however,
if such 60-day period spans two calendar years, then the payment will in any
event be made in the second calendar year.

 

  d.

COBRA.    If you are subject to an Involuntary Termination and you elect to
continue your health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) following your Separation, then the Company will
pay the same portion of your monthly premium under COBRA as it pays for active
employees and their eligible dependents until the earliest of (i) the close of
the 9-month period following your Separation, (ii) the expiration of your
continuation coverage under COBRA or (iii) the date when you become eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment. Such payments will be treated as taxable
compensation income to you if required or advisable, in the Company’s sole
discretion, to avoid adverse consequences to you, the Company or the Company’s
other employees.

 

  6.

Confidentiality, Non-Competition and Work Product Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard “Confidentiality, Non-Competition and
Work Product Agreement”, a copy of which is attached hereto as Exhibit B.

 

  7.

Employment Relationship. Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without Cause or Good Reason, upon thirty (30) days written notice to
the other, subject to the severance benefits you may be entitled to under this
letter. Any contrary representations that may have been made to you are
superseded by this letter agreement. This is the full and complete agreement
between you and the Company on this term. Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).

 

  8.

Tax Matters.

 

  a.

Withholdings. All forms of compensation referred to in this letter agreement are
subject to applicable withholding and payroll taxes and other deductions
required by law.



--------------------------------------------------------------------------------

Mr. Joshua Reed

July 5, 2018

Page 4

 

  b.

Section 409A. To the extent that any payment or benefit described in this letter
agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Internal Revenue Code (the “Code”), and to the extent that such payment
or benefit is payable upon your termination of employment, then such payments or
benefits shall be payable only upon your “separation from service.” It is
intended that payments under this letter satisfy, to the greatest extent
possible, the exemption from the application of Section 409A of the Code (the
(and any state law of similar effect) provided under Treasury Regulation
Section 1.409A-1(b)(4) (as a “short-term deferral”). The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section 1.409A
1(h). The parties intend that this letter shall be administered in accordance
with Section 409A of the Code. To the extent that any provision of this letter
is ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. Each payment pursuant to this letter is intended to
constitute a separate payment for purposes of Treasury Regulation Section 1.409A
2(b)(2). The parties agree that this letter may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

  c.

Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company, its Board of
Directors or its Compensation Committee related to tax liabilities arising from
your compensation.

 

  9.

Relocation. The Company will reimburse you the monthly costs of customary and
standard temporary travel and housing expenses you expect to incur prior to your
permanent relocation (the “Reimbursed Expenses”). The Reimbursed Expenses will
not cover any expenses you incur after August 31, 2019 or after permanent
relocation, whichever occurs sooner. At the time of your establishment of a
permanent residence within a 60 miles radius of the Company’s offices, the
Company will pay you an additional amount (the “Second Payment”) to cover direct
moving costs. The Second Payment will be grossed up for income and payroll
taxes, and will also include a tax gross up amount for the Reimbursed Expenses.
The Second Payment is subject to you being actively employed in good standing
with the Company. In the event your employment terminates or is suspended for
any reason, or in the event that the establishment of a permanent residence
within 60 miles of the Company’s offices does not occur by September 1, 2019,
the Second Payment will not be made. The Reimbursed Expenses and the Second
Payment, in aggregate, shall not exceed $80,000, exclusive of tax gross up
amounts. Further, prior to your permanent relocation, should you, prior to
September 1, 2019, (i) voluntarily resign from the Company or (ii) be terminated
for cause, you agree to repay the Company an amount equal to the total amount of
Reimbursed Expenses made to you under this agreement.



--------------------------------------------------------------------------------

Mr. Joshua Reed

July 5, 2018

Page 5

 

  10.

Interpretation, Amendment and Enforcement. This letter agreement and Exhibit A
supersede and replace any prior agreements, representations or understandings
(whether written, oral, implied or otherwise) between you and the Company and
constitute the complete agreement between you and the Company regarding the
subject matter set forth herein. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
Massachusetts law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Massachusetts in connection with any Dispute or any
claim related to any Dispute.

Definitions. The following terms have the meaning set forth below wherever they
are used in this letter agreement:

“Cause” means (a) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) your material breach of any written agreement
between you and the Company, (c) your material failure to comply with the
Company’s written policies or rules of which you are made aware, (d) your
conviction of, or your plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any State, (e) your gross negligence or willful
misconduct in performance of your duties, (f) your continuing failure to perform
assigned duties after receiving written notification of the failure from the
Company’s Board of Directors or (g) your failure to cooperate in good faith with
a governmental or internal investigation of the Company or its directors,
officers or employees, if the Company has requested your cooperation.

“Good Reason” shall mean:

(i) a material diminution in your base salary or target bonus by more than 10%
(unless in connection with a company wide cost reduction);

(ii) a material diminution in your authority, duties or responsibilities with
respect to the Company or any successor or acquiring entity, including, without
limitation, any requirement that you report to anyone other than the Chief
Executive Officer of the ultimate parent entity of the Company (the “Ultimate
Parent Company”);

(iii) a breach of a material provision of your Offer Letter or other written
agreement governing employment with the Company (it being understood that a
change in title without your consent shall be a material breach); or



--------------------------------------------------------------------------------

Mr. Joshua Reed

July 5, 2018

Page 6

 

(iv) without your prior consent, a relocation of your principal workplace by
more than fifty (50) miles away from the location which you were working
immediately prior to the required relocation.

A termination shall not be a Good Reason unless (x) you give the Company written
notice of such condition within 90 days after such condition first comes into
existence, (y) the Company fails to remedy such condition within 30 days after
receiving your written notice, and (z) you have a Separation within 30 days of
the expiration of the cure period described in clause (y) provided that the
Company has not cured the Good Reason event or condition.

“Involuntary Termination” means your Termination without Cause or Termination
for Good Reason.

“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

“Termination for Good Reason” means a Separation as a result of a termination of
your employment by you for Good Reason.”

“Termination without Cause” means a Separation as a result of a termination of
your employment by the Company without Cause.”

* * * * *



--------------------------------------------------------------------------------

Mr. Joshua Reed

July 5, 2018

Page 7

 

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Confidentiality, Non-Competition and Work Product Agreement and returning them
to me. This offer, if not accepted, will expire at the close of business on
July 6, 2018. As required by law, your employment with the Company is contingent
upon your providing legal proof of your identity and authorization to work in
the United States. Your employment is also contingent upon (i) your starting
work with the Company on or before July 30, 2018, (ii) your completing an
employment application, and (iii) a background and/or reference check to the
Company’s satisfaction.

 

Very truly yours, ALDEYRA THERAPEUTICS, INC.

/s/ Todd C. Brady

By:   Todd C. Brady, M.D., Ph. D. Title:   Chief Executive Officer

I have read and accept this employment offer:

 

/s/ Joshua Reed

Signature of Joshua Reed Dated: July 5, 2018